Exhibit 10.23

Execution Copy

1/1/2012

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated January 1,
2012 (the “Effective Date”) by and between Robert C. Low (the “Employee”) and
Chindex International, Inc., a Delaware corporation (the “Employer”).

WHEREAS, the Employer and the Employee entered into an Employment Agreement (the
“Original Employment Agreement”) dated November 11, 2008;

WHEREAS, the Employer and the Employee desire to amend and restate the Original
Employment Agreement in accordance with the terms set forth herein;

NOW, THEREFORE, the parties hereto agree as follows.

 

  1. Employment.

The Employer agrees to continue to employ the Employee, and the Employee agrees
to continue to serve in the employ of the Employer, commencing the date hereof
and terminating, unless terminated earlier in accordance with Section 7 below,
on the third anniversary of the date hereof (unless otherwise agreed to in
writing by the parties) (the “Term”), on the terms and conditions set forth in
this Agreement.

 

  2. Position, Duties.

Effective as of January 1, 2012 the Employee shall serve as Senior Vice
President, Finance, Chief Financial Officer and Corporate Controller (CFO) of
the Employer, shall report to the Chief Operating Officer of Employer, and shall
perform, faithfully and diligently, such service and duties, and shall have such
responsibilities, appropriate to said positions, as shall be assigned by the
Chief Operating Officer (COO) or Chief Executive Officer of the Employer. The
Employee agrees to devote his best efforts, skills and full business time to
fulfilling the performance of his duties and responsibilities hereunder. The
principal place of performance of services by the Employee hereunder shall be
Bethesda, Maryland.

 

  3. Salary; Bonus; Incentive Compensation.

3.1 Base Salary. In consideration of the performance by the Employee of the
services set forth herein and his observance of the other covenants set forth
herein, the Employer shall pay to the Employee, and the Employee shall accept, a
base salary at the rate of $240,720 per annum, which shall be increased to
$252,740 per annum commencing January 1, 2012, payable in accordance with the
standard payroll practices of the Employer.

3.2 Bonus. The Employer shall also pay to the Employee annual bonus compensation
(“Bonus Compensation”) based on the success of business operations and the
pretax profits of the Employer and upon the performance of the Employee in
accordance with the Employer’s Executive Management Incentive Program or other
then-existing bonus program. Any annual Bonus Compensation earned shall be paid
in cash as soon as reasonably practicable



--------------------------------------------------------------------------------

after the end of the fiscal year for which such bonus was earned, and in any
event not later than six months after the end of such fiscal year, unless the
Employer determines (at a time and in a manner that complies with Section 409A
of the U.S. Internal Revenue Code (“Section 409A”) that payment shall be made at
a later date and/or in a different form.

3.3 Long-term Equity Incentive Compensation. In addition to stock options
previously granted pursuant to the terms of the Chindex International, Inc. 2007
Stock Incentive Plan (the “Plan”) and award agreements thereunder, the Employer
may also grant to the Employee unrestricted or restricted stock, stock options,
and/or other equity incentive compensation under equity compensation plans of
the Employer in such form and having such terms as the Compensation Committee of
the Employer’s Board of Directors (the “Board”) may determine.

 

  4. Expense Reimbursement.

During the Term, the Employer shall reimburse the Employee for all reasonable
and necessary out-of-pocket expenses incurred by him in connection with the
performance of his duties hereunder, subject to prior approval in accordance
with the policies of the Employer from time to time. The Employee shall provide
Employer with such documentation of such expenses as is required by such
policies no later than 60 days after the expense was incurred. Reimbursement
shall be made as soon as practicable, but no later than the end of the calendar
year following the calendar year in which such expenses are incurred.

 

  5. Benefits and Paid Time Off.

5.1 Employee Benefit Plans. During the Term, the Employee will have the right to
participate in all employee benefit and health plans and programs of the
Employer generally available to the Employer’s senior executives, including the
Employer’s 401(k) retirement plan, subject to the provisions of such plans and
programs as in effect from time to time. The Employer retains the right to amend
or terminate any employee benefit or health plan and program in its sole
discretion at any time.

5.2 Vacation. The Employee shall be entitled annually to four weeks paid
vacation to be used at the Employee’s discretion, subject to the approval of the
Chief Operating Officer. Should the Employee fail to use his vacation days, he
may not carry any unused vacation time into the following year.

5.3 China Operations. The Employee acknowledges that substantially all of the
Employer’s operations are conducted in the People’s Republic of China. In this
regard and without limiting any other provision hereof, among other requirements
that may apply, the Employee agrees that he may be required to travel to China
pursuant to his duties hereunder not less than five times during each year of
his employment hereunder on such dates, for such durations and with such
itineraries as shall be required by the Chief Operating Officer.

 

  6. Compliance with Company Policies.

The Employee agrees that during the term of this Agreement he will comply with
all rules, policies and procedures implemented by the Employer from time to
time, including

 

2



--------------------------------------------------------------------------------

those set forth in the Employee Handbook, and in all applicable codes of ethics
and other policies implemented in accordance with the Sarbanes Oxley Act of 2002
and otherwise. The Employee understands that failure to comply with such rules,
policies and procedures may result in disciplinary action including termination
of Employee’s employment with Employer pursuant to Section 7.2 of this
Agreement.

 

  7. Termination of Employment.

7.1 Death; Disability; Voluntary Termination Without Good Reason; Expiration of
Term. The Employee’s employment (i) shall terminate automatically upon the
Employee’s death, (ii) may be terminated by the Employer at any time if the
Employee is unable to perform the essential functions of his position, with or
without reasonable accommodation, by reason of a physical or mental impairment
that is reasonably expected to be permanent or continuing for 180 consecutive
days, (iii) may be voluntarily terminated by the Employee at any time without
Good Reason (as hereinafter defined), and (iv) shall automatically terminate
upon expiration of the Term. In the event of any such termination of employment,
the Employer shall pay to the Employee (or to his estate or other legal
representative) (A) the base salary provided for in Section 3.1 accrued to the
date of such termination and not theretofore paid, which shall be paid within 30
days after such termination, and (B) any earned but unpaid cash Bonus
Compensation for a previously completed fiscal year of the Company, which shall
be paid at the time paid to active employees, but no later than six months after
the end of the fiscal year for which the bonus was earned (or such later date as
may be required by Section 7.4 hereof). Rights and benefits, if any, of the
Employee under the benefit plans and programs of the Employer shall be
determined in accordance with the terms and conditions of such plans and
programs. Neither the Employee nor the Employer shall have any further rights or
obligations under this Agreement, except as provided in Sections 8, 9 and 10.

7.2 Termination by the Employer For Cause. (a) The employment of the Employee
hereunder and this Agreement may be terminated by the Employer at any time for
Cause (as hereinafter defined). If the Employer terminates the Employee’s
employment for Cause, the Employee shall have no further rights hereunder after
the date of termination, all obligations of the Employer to provide compensation
and benefits shall cease, effective as of the date of termination, except that
the Employer shall pay to the Employee, within 30 days after such termination,
the base salary provided for in Section 3.1 accrued to the date of such
termination and not theretofore paid. The Employer’s rights under this Agreement
or otherwise, if any, against the Employee shall survive any such termination of
this Agreement. Rights and benefits, if any, of the Employee under the benefit
plans and programs of the Employer shall be determined in accordance with the
terms and conditions of such plans and programs. Neither the Employee nor the
Employer shall have any further rights or obligations under this Agreement,
except as provided in Sections 8, 9 and 10.

(b) For purposes hereof, “Cause” shall mean: (i) Employee’s willful misconduct
or gross negligence in the performance of his obligations to the Employer or one
of its Affiliates; (ii) Employee’s dishonesty or misappropriation relating to
the Employer or one of its Affiliates or any funds, properties, or other assets
of the Employer or any such Affiliate; (iii) Employee’s inexcusable repeated or
prolonged absence from work (other than as a result of, or in connection with, a
disability); (iv) any unauthorized disclosure by Employee of confidential or

 

3



--------------------------------------------------------------------------------

proprietary information of the Employer or one of its Affiliates which is
reasonably likely to result in material harm to the Employer or such Affiliate;
(v) Employee’s conviction (including entry of a guilty or nolo contendere plea)
of any felony, or of any crime involving fraud, dishonesty, or moral turpitude,
or involving a violation of federal or state securities laws; (vi) the failure
by Employee to attempt to perform faithfully Employee’s duties hereunder, or
other material breach by Employee of this Agreement, and such failure or breach
is not cured, to the extent cure is possible, by Employee within thirty
(30) days after written notice thereof from the Employer to Employee; provided,
however, that no event or condition described in clauses (i), (ii), (iii),
(iv) and (vi) shall constitute Cause unless (x) the Employer first gives
Employee written notice of its intention to terminate Employee’s employment for
Cause and the grounds for such termination no fewer than twenty (20) days prior
to the date of termination; and (y) Employee is provided the opportunity to
appear before the Board, with or without legal representation at Employee’s
election to present arguments on Employee’s own behalf; provided further,
however, that notwithstanding anything to the contrary in this Agreement and
subject to the other terms of this proviso, the Employer may take any and all
actions, including without limitation suspension (but not without pay), it deems
appropriate with respect to Employee and Employee’s duties at the Employer
pending such appearance. No act or failure to act on Employee’s part will be
considered “willful” unless done, or omitted to be done, by Employee not in good
faith and without reasonable belief that Employee’s action or omission was in
the best interests of the Employer. For purposes of this Agreement, “Affiliate”
shall mean any person or entity that directly, or through one or more
intermediaries, controls or is controlled by or is under common control with
Employer.

7.3 Termination by the Employer Without Cause or by the Employee with Good
Reason. (a) The employment of the Employee hereunder may be terminated by the
Employer at any time during the Term without Cause, or by the Employee upon the
occurrence during the Term of an event constituting Good Reason. For purposes of
this Agreement, “Good Reason” shall mean: (i) any reduction in the Employee’s
authority, functions, duties, or responsibilities; (ii) any adverse change in
the Employee’s positions, titles or reporting responsibility (such that the
Employee reports to a person other than the COO or person having comparable
responsibilities); (iii) the assignment of duties to the Employee that are
inconsistent with the Employee’s position and status as Senior Vice President,
Finance, Chief Financial Officer and Corporate Controller (CFO) of the Employer;
provided, however, that the provisions in clauses (i), (ii) and (iii) of this
paragraph shall not include a change in the Employee’s authority, functions,
duties, responsibilities, positions, titles or reporting responsibility
following a Change in Control (as defined in the Employer’s 2007 Stock Incentive
Plan) solely by virtue of the Employer being acquired and made part of a larger
entity (as, for example, if the Employee is not appointed as Senior Vice
President, Finance, Chief Financial Officer and Corporate Controller (CFO) of
the acquiring corporation, but continues to have a substantially similar level
of responsibility over the affairs of the Employer following such Change in
Control); (iv) a reduction in the Base Salary during the Term or a material
reduction in the Employee’s bonus opportunity during the Term; (v) any other
material breach of this Agreement by the Employer; or (vi) the Employee’s
relocation by the Employer or a successor thereto without the Employee’s written
consent to a location other than Bethesda, Maryland; provided that in the case
of (i) through (v) above, the Employer has failed to cure the event constituting
Good Reason within thirty (30) days following written notice thereof from the
Employee.

 

4



--------------------------------------------------------------------------------

(b) If the Employer terminates Employee’s employment during the Term without
Cause (and such termination is not pursuant to Section 7.1 or 7.2) or the
Employee terminates employment during the Term with Good Reason, the Employer
shall pay to the Employee (i) the base salary provided for in Section 3.1
accrued to the date of such termination and not theretofore paid, which shall be
paid within 30 days after such termination, and (ii) any earned but unpaid cash
Bonus Compensation for a previously completed fiscal year of the Company, which
shall be paid at the time paid to active employees, but no later than six months
after the end of the fiscal year for which the bonus was earned (or such later
date as may be required by Section 7.4 hereof). In addition, in lieu of any
severance or termination benefits generally payable to employees under any of
the Employer’s plans, policies or practices, and subject to Section 7.3(c) and
to Executive’s compliance with the provisions of Sections 8, 9, and 10, the
Employer shall (A) continue to pay Employee’s base salary, in accordance with
the Employer’s normal payroll practice, for a period of twelve months or the
balance of the Term, if shorter, (B) pay a pro-rated (based on the number of
days employed in the year of termination or resignation) bonus for the fiscal
year in which such termination or resignation occurs based on the amount of
Bonus Compensation actually earned for such fiscal year by virtue of the
achievement of the performance goals established for such fiscal year (a
“Pro-Rated Bonus”), which shall be paid (and any equity award component of which
shall be granted) at the same time the bonus for that fiscal year is paid to
active employees, but not later than six months after the end of such fiscal
year, and (C) cause all unvested equity awards, including without limitation all
unvested stock options and all unvested stock grants, granted to Employee prior
to the Termination Date or pursuant to clause (B) of this paragraph, to vest and
become exercisable on the Termination Date or, in the case of awards granted
pursuant to clause (B) of this paragraph, on the date of grant. The rights and
benefits of the Employee under the benefit plans and programs of the Employer
shall be determined in accordance with the terms and conditions of such plans
and programs. Neither the Employee nor the Employer shall have any further
rights or obligations under this Agreement, except as provided in this
Section 7.3 and Sections 8, 9, and 10.

(c) Employee shall not be entitled to receive the salary continuation payments
and other benefits described in paragraph (b) unless he executes a general
release of claims against the Employer in the form annexed as Exhibit A hereto
(but with such changes therein as may be necessary to comply with changes in law
to make it effective) within forty-five (45) days of termination of employment
and does not revoke such release within any applicable revocation period.
Notwithstanding the provisions of paragraph (b), all payments of such salary
continuation that would otherwise be due prior to the sixtieth (60th) day after
the Employee’s termination of employment shall be delayed and paid to Employee
in a lump sum on the first payroll date on or following the sixtieth (60th) day
after the Employee’s termination of employment, and any remaining salary
continuation payments due under this Section 7.3 shall be paid in accordance
with the normal payment dates specified in Section 7.3(b).

7.4 Special 409A Provisions. Notwithstanding the provisions of Section 7.3, if
Employee is a specified employee within the meaning of Section 409A, as
determined by the Compensation Committee of the Employer’s Board of Directors in
accordance with Section 409A, the amount of salary continuation payments under
Section 7.3 that are paid during the first six months following Employee’s
termination of employment shall not exceed two times the lesser of
(A) Employee’s annual rate of pay (within the meaning of Section 409A) for the

 

5



--------------------------------------------------------------------------------

calendar year before Employee’s termination of employment (adjusted for any
increase in rate of pay during that year that was expected to continue
indefinitely) or (B) the maximum amount of compensation that may be taken into
account under a qualified plan for the calendar year of Employee’s termination
of employment. If such payments reach this limit during the first six months
after Employee’s termination of employment, such payments will be suspended. The
payments will resume as soon as practicable (but no later than 30 days) after
the six-month anniversary of Employee’s termination of employment, at which time
all payments that were suspended will be paid to Employee in a lump sum. For
purposes of Section 409A of the Internal Revenue Code, each payment of salary
continuation and each other installment payment payable under this Agreement
will be treated as a separate payment. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A.

 

  8. Confidential Information.

8.1 Confidential Information Defined. For the purposes hereof, the term
“Confidential Information” shall include, but is not limited to, all
confidential or proprietary information of the Employer and its Affiliates
acquired by the Employee in the course of his employment, including without
limitation information in any way concerning any existing services, hardware and
software products and hardware and software in various stages of development by
Employer and its Affiliates, plans, projects, activities, research, know-how,
trade secrets, trade practices, identity of actual and prospective clients,
patients and customers, financial information, and information received from
third parties (including customers, suppliers, and patients) that the Employer
is obligated to treat as confidential or proprietary. The Employee understands
that the foregoing is not an exhaustive list and that Confidential Information
will also include any other information or materials identified as confidential
or proprietary or which the Employee knows or has reason to know has such
status; provided, however, that Confidential Information shall not include
information that (i) is or becomes publicly known through no breach of this
Agreement by the Employee, (ii) has been approved for release by prior written
consent of the Employer, or (iii) has been publicly disclosed pursuant to a
requirement of a government agency or of law.

8.2 Nondisclosure. Except as required in the performance of Employee’s duties to
the Employer, the Employee will never use or disclose any Confidential
Information. To the extent that the Employee’s duties require him to disclose
Confidential Information, the Employee shall do so only after advising the
Employer in advance of such disclosure and only in strict conformity with the
Employer’s policy, always taking all steps necessary to maintain the
confidential nature of the information. Furthermore, the Employee understands
and agrees that information and materials developed by the Employee in the
course of the Employee’s employment for the Employer shall be considered no less
Confidential Information belonging to the Employer than would have been the case
had the Employer furnished the same information and materials to the Employee in
the first instance. The Employee’s obligations under this Section 8 are in
addition to all other obligations of confidentiality which the Employee may have
to the Employer and its Affiliates under other agreements or policies, or under
general legal or equitable principles.

 

6



--------------------------------------------------------------------------------

8.3 Records. Upon termination of the Employee’s employment with the Employer, or
the Employer’s earlier request at any time, all records of Confidential
Information including copies thereof in the Employee’s possession, or subject to
the Employee’s control, whether prepared by the Employee or others, will be left
with the Employer. The Employee will also return to the Employer any and all
keys, identification cards and equipment, and remove and purge all copies and
traces of Confidential Information from any Non-Employer storage locations
and/or media under the Employee’s control.

8.4 Security. The Employee agrees to comply with all Employer security policies
and procedures including without limitation those regarding computer security
and passwords; not to access any Employer or Employer client’s, patient’s or
supplier’s computer system except as authorized; and not to access any Employer
or Employer client’s, patient’s or supplier’s computer system in any manner
after the termination of his employment by the Employer. The Employee agrees to
advise the Employer promptly in the event the Employee learns of any violation
or unauthorized entry by others or of any misappropriation or unauthorized use,
reproduction of, reverse engineering of, or tampering with the Employer’s
software or other research and development materials or equipment by others.

 

  9. Employee Conceptions and Developments.

9.1 Works Made For Hire. All writings, inventions, discoveries, improvements,
processes and work product of any nature whatsoever including without limitation
computer programs, hardware, software, systems, networks, models, drawings,
formulae, styles, specifications, data bases, know-how, strategies, data and
designs, prepared by the Employee individually or jointly with others during the
period of his employment by the Employer and relating in any way to the business
or contemplated business, research or development of the Employer, or prepared
within one (1) year thereafter in regard to any matter on which the Employee was
actively engaged during such period (regardless of whose equipment is used in
preparing the same or the hours in which such writings or other work product
were written) (“Work Product”), shall be the sole and exclusive property of the
Employer, including without limitation the physical copies or other embodiments
thereof as well as any and all copyright, trade secret, trademark (and related
goodwill), and patent rights therein and all related rights of priority under
international conventions with respect thereto (collectively, “Intellectual
Property Rights”). The Employee acknowledges that he has been engaged in the
capacity as an employee of the Employer, and that by reason thereof, among other
consequences, all of his writings prepared within the scope of his employment by
the Employer are subject to treatment as “works made for hire” under the U.S.
Copyright Act. Nothing contained in this Agreement shall be construed to reduce
or limit the Employer’s rights in any Work Product so as to be less in any
respect than the rights the Employer would have had in the absence of this
Agreement. To the extent, if any, that the Work Product comprises writings or
other developments that cannot qualify as “works made for hire” under the U.S.
Copyright Act, the Employee hereby assigns and agrees to assign to the Employer
and its successors and assigns all of the Employee’s intellectual property
rights therein. The Employer shall have a right of first refusal to reacquire
copyright interests in the event the Employee or his successors shall hereafter
exercise any statutory right of termination that the Employee or such successors
may have or acquire with respect thereto. The Employee further hereby assigns
and agrees to assign to the Employer all pending and future patent applications
and patents (and rights of priority under

 

7



--------------------------------------------------------------------------------

international conventions), and all continuations, divisions,
continuations-in-part, reissues, patents or addition and extensions thereof,
based upon any invention or discovery implemented or conceived as part of the
Work Product. The Employee agrees to waive any “moral rights” or rights he may
have in any Work Product under the Visual Artists Rights Act of 1990.

9.2 Execution of Documents. The Employee agrees to execute and deliver to the
Employer any and all applications, oaths, declarations, affidavits, waivers,
assignments and other documents and instruments as shall be requested by the
Employer either during or subsequent to the Employee’s employment to obtain,
perfect, transfer to the Employer or enforce any of the aforementioned rights in
the United States and/or in such foreign countries as the Employer may
designate, and to render all lawful assistance in connection with the same,
including the giving of testimony under oath, or if the Employee cannot be
found, the Employee irrevocably grants the Employer (without limiting the rights
the Employer shall have in such circumstances by operation of law) power of
attorney to execute and deliver any such document or take any such act on the
Employee’s behalf and in his name, to the full extent permitted by law.

9.3 No License. The Employee understands that he shall neither obtain nor retain
any license of any nature with respect to the Work Product or any materials or
tools made available to him by the Employer.

 

  10. Restrictive Covenants.

10.1 Non-Solicitation of Employees. Employee agrees that during the period of
his employment with the Employer and for a period of two years from the date of
termination of his employment with the Employer for any reason, he will not
directly or indirectly, solicit for employment or hire any employee of the
Employer or its Affiliates; provided, however, that general solicitations such
as through newspaper advertisements not directed at employees of the Employer,
will not be deemed to violate this Section 10.1.

10.2 Non-Competition. Employee agrees that during the period of his employment
with Employer and for a period of one year from the date of termination of his
employment with the Employer for any reason, he will not directly or indirectly
engage (whether as owner, operator, shareholder, manager, consultant, strategic
partner or otherwise) in or render services to any business involving any health
care or related services or the marketing, sales or servicing of medical or
related products that in any way whatsoever competes with the Employer and its
Affiliates; provided, however, that it shall not be deemed to be a violation of
this Section 10.2 for the Employee to invest in securities having less than 1%
of the outstanding voting power of any business entity, the securities of which
are publicly traded. The Employee also agrees that during the period of his
employment with Employer and for a period of eighteen months following the
termination of his employment he will not directly or indirectly solicit any
clients, patients or customers of the Employer or any Affiliate of the Employer.

10.3 Certain Comments. The Employee agrees to refrain from making now or at any
time in the future any derogatory comment concerning the Employer or any
Affiliate of the Employer or any of their respective current or former officers,
directors or employees which, directly or indirectly, could lead to impairment,
disruption or loss of the Employer’s business to

 

8



--------------------------------------------------------------------------------

any extent, except as may be required by law. The Employee agrees that his
obligation under this Section 10.3 shall continue during and after his
employment with the Employer and shall remain in full force and effect in
perpetuity.

 

  11. Miscellaneous.

 

  11.1 Assignment.

(a) Assignment by the Employer. The Employer may assign this Agreement to any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or the assets of the
Employer. As used in this Agreement, the “Employer” shall mean the Employer as
herein before defined and any successor to its business and/or assets as
aforesaid which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law and this Agreement shall be binding upon, and
inure to the benefit of, the Employer, as so defined.

(b) Assignment by the Employee. The Employee may not assign this Agreement;
provided, however, that amounts payable to the Employee following his death or
legal incompetence shall be paid to his legal representative or his estate.

11.2 Governing Law. This Agreement shall be deemed a contract made under, and
for all purposes shall be construed in accordance with, the laws of the State of
Maryland. The Employee hereby agrees that the sole jurisdiction and venue for
any litigation arising out of this Agreement shall be an appropriate federal or
state court in the State of New York.

11.3 Entire Agreement. This Agreement contains all the understandings and
representations between the parties hereto pertaining to the subject matter
hereof and supersedes all undertakings and agreements, whether oral or in
writing previously entered into by them with respect thereto.

11.4 Amendment, Modification, Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Employee and by a duly authorized representative of
the Employer other than the Employee. No waiver by either party hereto of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of a similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure of or delay by either party hereto in exercising any
right, power or privilege hereunder operate as a waiver thereof to preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

11.5 Notices. Any notice to be given hereunder shall be in writing and delivered
via overnight courier or via facsimile (in which case with a copy sent via
overnight courier) addressed to the party concerned at the address indicated
below or at such other address as such party may subsequently designate by like
notice:

 

9



--------------------------------------------------------------------------------

           

If to the Employer:

              

Chindex International, Inc.

              

4340 East West Highway, Suite 1100

              

Bethesda, Maryland 20814

              

Attn: Chief Operations Officer

              

If to the Employee:

              

Robert C. Low

              

10114 Garrett Street

              

Vienna, VA 22181

  

11.6 Severability; Specific Performance.

(a) Should any provision of this Agreement be held by a court of competent
jurisdiction to be enforceable only if modified, such holding shall not affect
the validity of the remainder of this Agreement, the balance of which shall
continue to be binding upon the parties hereto with any such modification to
become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court is expressly authorized
to modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law. In any event,
should one or more of the provisions of this Agreement be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had never
been set forth herein.

(b) The Employee acknowledges and agrees that the restrictions contained in
Sections 8, 9 and 10 are a reasonable and necessary protection of the immediate
interests of the Employer, and any violation of these restrictions would cause
substantial injury to the Employer and that the Employer would not have entered
into this Agreement without receiving the additional consideration offered by
Employee in binding itself to these restrictions. In the event of a breach or a
threatened breach by the Employee of these restrictions, the Employer will be
entitled to an injunction restraining the Employee from such breach or
threatened breach without the necessity of (x) proving the inadequacy as a
remedy of money damages or (y) posting a bond or other surety; provided,
however, that the right to injunctive relief will not be construed as
prohibiting the Employer from pursuing any other available remedies, whether at
law or in equity, for such breach or threatened breach.

(c) The Employee acknowledges and agrees that his obligations under Sections 8,
9 and 10 shall survive the termination of this Agreement.

 

10



--------------------------------------------------------------------------------

11.7 Withholding. Anything to the contrary notwithstanding, all payments
required to be made by the Employer hereunder to the Employee, his transferee or
his beneficiaries, including his estate, shall be subject to withholding of such
amounts relating to taxes as the Employer may reasonably determine it should
withhold pursuant to any applicable law or regulation.

11.8 No Restraint. The Employee represents and warrants that he is subject to no
employment, non-competition, non-solicitation or non-disclosure agreement. In
the event that the Employee is in possession of any confidential non-public
information by virtue of his prior employment, the Employee further represents
and warrants that he will not engage in any activity that is inconsistent with
the rights of such prior employer, which could subject the Employer to
liability.

11.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall deemed an original, but all of which taken together shall constitute one
and the same instrument.

[Signatures on next page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CHINDEX INTERNATIONAL, INC. By:  

/s/ Lawrence Pemble

  Name:   Lawrence Pemble   Title:   Chief Operating Officer  

/s/ Robert C. Low

  Robert C. Low

 

12



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

For a valuable consideration, the receipt and adequacy of which are hereby
acknowledged,             (“Employee”), does hereby release and forever
discharge Chindex International, Inc. (the “Company”), its subsidiaries and
affiliates, and all of their respective successors and assigns, past and present
directors, officers, partners, employees, and agents (each, a “Releasee”), both
individually and in their official capacities, from any and all claims, causes
of action (in law or in equity), suits, liabilities, demands, damages, losses,
costs or expenses (including attorneys’ fees), of any nature whatsoever, known
or unknown, fixed or contingent (hereinafter called “Claims”), which Employee
ever had, now has or may hereafter have against any of the Releasees by reason
of any and all acts, omissions, events or facts occurring or existing on or
prior to the date hereof, in connection with his employment with the Company or
the termination thereof. The Claims released hereunder include, without
limitation, any alleged breach of any employment agreement between the Company
and Employee; any alleged breach of any covenant of good faith and fair dealing,
express or implied; any alleged torts or other legal restrictions on the
Company’s right to terminate Employee’s employment; and any alleged violation of
any federal, state or local statute or ordinance including without limitation,
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended (“ADEA”), the Americans with Disabilities Act, the
Fair Labor Standards Act, the Equal Pay Act, the Employee Retirement Income
Security Act of 1973, and any applicable state employment laws. Excluded from
the scope of this Release, however, are (i) any right Employee has to
indemnification under any agreement with or governing documents of the Company
or any of its affiliates, (ii) any rights of Employee arising under his Amended
and Restated Employment Agreement with the Company dated November     , 2011 (or
under any employee benefit plan of the Company) after the effective date of this
Release.

Employee acknowledges that he has been advised by the Company to consult an
attorney before signing this Release and that he has executed this Release after
having had the opportunity to consult with an attorney and after having had the
opportunity to consider the terms of this Release for twenty-one (21) days (or
for such longer period as the Company may specify), although he may sign it at
any time during this period. Employee further acknowledges that he has read this
Release in its entirety, understands all of its terms, and knowingly and
voluntarily agrees to them; he is executing this Release in exchange for the
receipt of consideration to which he would not otherwise be entitled; and that
he has seven (7) days after signing this Release to revoke his release as to any
ADEA claim. Any such revocation shall be in writing signed by the Employee and
delivered to the Company at its executive offices, to the attention of the
Company’s Secretary.

This Release shall not become effective until the expiration of seven (7) days
following Employee’s execution of this Release.

 

    Dated:  

 

 

 

          Employee  